DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites new limitations of “the charged divider including apertures having a first porosity” and “a separator including apertures having a second porosity larger than the first porosity of the apertures of the charged divider”. 
 divider 44 is formed of a mesh material and the porosity of the mesh material may be one of the following values or within a range of any two of the following values: 20, 30, 40, 50 and 60 percent; and (ii) the porosity of separator 46 may be one of the following values or within a range of any two of the following values: 50, 55, 60, 65 and 70 percent (paragraphs [0027] & [0028]). However, the instant specification does not provide support that the porosity of the separator is larger than the porosity of the charged divider.  Therefore, the new material is not supported by the original disclosure. The applicant is required to cancel the new matter in the reply to this office action.
Claims 1, 8, and 15 recites new limitation of “agglomerated particles precluded from reentering the second exiting air stream/the second compartment through the apertures of the charged divider”. The instant specification discloses that agglomerated particles are sized such that the diameters are larger than the diameter of the apertures of the separator, thus preventing the agglomerated particles from entering the second compartment through the separator (paragraph [0028]). However, the instant specification does not disclose that the agglomerated particles are precluded from entering the second compartment through the apertures of the charged divider. Therefore, the new material is not supported by the original disclosure. The applicant is required to cancel the new matter in the reply to this office action
Claim 9 recites new limitation of “the first direction and the second direction are orthogonal to each other within a deviation of 10 degree”.  The instant specification does not disclose such features. Therefore, the new material is not supported by the 
Claim 15 recites new limitation of “the first, second, and third compartments are discrete from one another, the third compartment is situated between the first and the second pre-chargers and the inlet”. The instant specification does not disclose such features. Therefore, the new material is not supported by the original disclosure. The applicant is required to cancel the new matter in the reply to this office action.
Due to the dependency to the parent claims, claims 2-7, 9-14, and 16-20 are rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "PM" in lines 8, 16, and 17.  “particulate matter” is cited in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriated correction/clarification is required.
Claims 8 and 15 recite “the apertures of the charged divider” at the end of claim. “apertures of the charged divider” is not cited. There is insufficient antecedent basis for this limitation in the claim. Appropriated correction/clarification is required.
Claim 14 recites new limitation of “a separator”. The same limitation is cited in claim 8. There is insufficient antecedent basis for this limitation in the claim. Appropriated correction/clarification is required.
Claim 15 recites new limitation of “the first and second pre-chargers” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Appropriated correction/clarification is required.
Due to the dependency to the parent claims, claims 2-7, 9-14, and 16-20 are rejected.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ota et al (PG-PUB US 2014/205495).
Regarding claim 8, Ota et al disclose an air cleaning device (ABSTRACT). The apparatus comprises
(1) a housing 10 having at least two compartments (Figures 1-20, paragraph [0038]);
(2) a first charging unit receiving an air stream and applying a positive/negative voltage application thereupon for charging the air stream by corona discharge, wherein the electrode may be in a form of flat plate and comprises a plurality of strip-shaped portions (i.e. a first pre-charger…including a first plurality of discharge plates…with a first charge, Figures 1-20, paragraphs [0039]-[0040], [0059] & [0066]-[0067]);
(3) a second charging/capturing unit receiving the air stream and applying a negative/positive voltage application thereupon for charging the air stream by corona discharge, wherein the electrode may be in a form of flat plate and comprises a plurality of strip-shaped portions (i.e. a second pre-charger…including a second plurality of discharge plates…with a second charge, Figures 1-20, paragraphs [0039]-[0042], [0059], & [0066]-[0067]);
(4) a polarized filter 6/15a/15b having the positive or negative charges (i.e. a charged divider…..a third charge, Figures 1-20, paragraphs [0045] – [0046] & [0103] – [0106]);and 
(5) a downstream honeycomb filter 15a/15b having a plurality of holes, wherein some components pass therethrough while other components being trapped therewithin  (i.e. a separator having apertures, Figure 17, paragraphs [0103] – [0106]),
Wherein 
(i) the charging unit and the capturing unit extend along a longitudinal direction within the housing 10 and the filter 15 extends in a direction normal to the longitudinal direction within the housing 10 (i.e. a first direction, …… and a second direction, Figures 1-20);
(ii) the flat plate form of electrodes in the charging unit and the capturing unit are aligned side by side in the longitudinal direction (Figures 2-3);
(iii) the filter 15a  and the filter 15b divide the housing into two parts (i.e. between the first and second compartments, Figures 1-20) 
It should be noted that the limitations of “an incoming air stream with particulate matter”, “a first exiting air stream”, and “a second exiting air stream” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
The limitation of “a first/second pre-charger” does not recite any additional structure and will be interpreted as “a structure/unit for charging particles”. The charging/capturing unit of Ota is a structure/unit for charging particles by applying voltage thereupon, reading on “a first/second pre-charger”.
The limitation of “a charged divider” does not recite any additional structure and will be interpreted as “a structure/unit for a voltage bias”. The filter 6/15a/15b of Ota is polarized, reading on “a charged divider”.
The limitation of “a separator” does not recite any additional structure and will be interpreted as “a structure/unit for absorbing/trapping/blocking some components while allowing other components passing through”. The honeycomb filter of Ota traps some components while allowing other components passing therethrough, reading on “a separator”.
Regarding claim 9, Ota teaches that the filter 15a is adjacent to the first compartment while the filter 15b is adjacent to the second compartment (Figures 1-20).
Regarding claim 10, Ota teaches that the charging unit and the capturing unit extend along the longitudinal direction within the housing 10 and the filter 15 extends in the direction normal to the longitudinal direction of the housing (Figures 1-20);
Regarding claim 11, Ota teaches that two or more honeycombs may be used and one of them is placed close to the charging unit while the other one is placed away from the charging unit (paragraph [0106]).
Regarding claim 12, Ota teaches that the honeycomb filter 15 comprises metal (paragraph [0102]). 
Regarding claim 14, Ota teaches that electrodes are insulated and insulated brushing 9 is provided between electrodes, wherein the filter extends away from the insulator in the direction normal to the longitudinal direction of the housing (Figures 1-20, paragraphs [0040], & [0042] – [0043]).
Regarding claim 15, Ota et al disclose an air cleaning device (ABSTRACT). The apparatus comprises
(1) a housing 10 having an inlet and at least three compartments with at least two outlets, wherein each compartment is separated by a barrier/electrode/filter and at least one of the compartment is located between the charging unit and the capturing unit and the inlet (i.e. a housing……, the third compartment……, Figures 1-20, paragraph [0038]);
(2) a first charging unit receiving an air stream and applying a positive/negative voltage application thereupon for charging the air stream by corona discharge (i.e. a first pre-charger…with a first charge, Figures 1-20, paragraphs [0039], [0059] & [0066]-[0067]);
(3) a second charging/capturing unit receiving the air stream and applying a negative/positive voltage application thereupon for charging the air stream by corona discharge (i.e. a second pre-charger…with a second charge, Figures 1-20, paragraphs [0039], [0059], & [0066]-[0067]);
(4) a polarized filter 6/15a/15b having the positive or negative charges (i.e. a charged divider…..a third charge, Figures 1-20, paragraphs [0045] – [0046] & [0103] – [0106]);and 
(5) a downstream honeycomb filter 15a/15b having a plurality of holes, wherein some components pass therethrough while other components being trapped therewithin  (i.e. a separator having apertures, Figure 17, paragraphs [0103] – [0106]),
Wherein 
(i) the charging unit and the capturing unit extend along a longitudinal direction in of the housing 10 and the filter 15 extends in a direction normal to the longitudinal of the housing 10 (i.e. a first direction, …… and a second direction, Figures 1-20);
(ii) the filter 15a  and the filter 15b divide the housing into two parts (i.e. between the first and second compartments, Figures 1-20) 
It should be noted that the limitations of “an incoming air stream with particulate matter”, “a first exiting air stream”, and “a second exiting air stream” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
The limitation of “a first/second pre-charger” does not recite any additional structure and will be interpreted as “a structure/unit for charging particles”. The charging/capturing unit of Ota is a structure/unit for charging particles by applying voltage thereupon, reading on “a first/second pre-charger”.
The limitation of “a charged divider” does not recite any additional structure and will be interpreted as “a structure/unit for a voltage bias”. The filter 6/15a/15b of Ota is polarized, reading on “a charged divider”.
The limitation of “a separator” does not recite any additional structure and will be interpreted as “a structure/unit for absorbing/trapping/blocking some components while allowing other components passing through”. The honeycomb filter of Ota traps some components while allowing other components passing therethrough, reading on “a separator”.
Regarding claim 16, Ota teaches that one compartment is between the inlet and the charging/capturing unit (Figures 1-20).
Regarding claim 17, Ota teaches that a filter is provide at the inlet of the housing (paragraph [0073]).
Regarding claim 18, Ota teaches that electrodes are insulated and insulated brushing 9 is provided between electrodes (paragraphs [0040], & [0042] – [0043]).
Regarding claims 19 and 20, Ota teaches that the air stream flows from the inlet to the outlet of the housing 10 (Figures 1-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as obvious over Ota et al (PG-PUB US 2014/205495).
Regarding claim 1, Ota et al disclose an air cleaning device (ABSTRACT). The apparatus comprises
(1) a first charging unit, wherein the first charging unit receives an air stream and applies a positive/negative voltage application thereupon for charging the air stream by corona discharge (i.e. a first pre-charger…with a first charge, Figures 1-20, paragraphs [0039], [0059] & [0066]-[0067]);
(2) a second charging/capturing unit, wherein the second charging/capturing unit receives the air stream and applies a negative/positive voltage application thereupon for charging the air stream by corona discharge (i.e. a second pre-charger…with a second charge, Figures 1-20, paragraphs [0039], [0059], & [0066]-[0067]);
(3) a polarized filter 6/15a/15b having holes with positive or negative charges (i.e. a charged divider configured… including apertures….., Figures 1-20, paragraphs [0045] – [0046] & [0103] – [0106]);and 
(4) a downstream honeycomb filter 15a/15b having a plurality of holes, wherein some components pass therethrough while other components are trapped therewithin (i.e. a separator having apertures, Figure 17, paragraphs [0103] – [0106]).
Ota further teaches that the pores on the polarized filter 6/15 may trap airborne particles and chemical substance for effectively removing components in the air stream (paragraphs [0103] – [0107]). Since the pore size/porosity of the filters affect the performance of the device, one having ordinary skill in the art would have realized to optimize the pore size/porosity of the upstream and downstream filters in order to effectively remove desired contaminants within the device of Ota.   
It should be noted that the limitations of “an incoming air stream with particulate matter”, “a first exiting air stream”, “a second exiting air stream”, and “agglomerated particles” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
The limitation of “a first/second pre-charger” does not recite any additional structure and will be interpreted as “a structure/unit for charging particles”. The charging/capturing unit of Ota is a structure/unit for charging particles by applying voltage thereupon, reading on “a first/second pre-charger”.
The limitation of “a charged divider” does not recite any additional structure and will be interpreted as “a structure/unit having holes and for a voltage bias”. The filter 6/15a/15b of Ota is polarized and has holes, reading on “a charged divider”.
The limitation of “a separator” does not recite any additional structure and will be interpreted as “a structure/unit having holes and for absorbing/trapping/blocking some components while allowing other components passing through”. The honeycomb filter of Ota has holes and traps some components while allowing other components passing therethrough, reading on “a separator”.
Regarding claim 2, Ota teaches that two or more honeycombs may be used and one of them is placed close to the charging unit while the other one is placed away from the charging unit (paragraph [0106]).
Regarding claim 3, Ota teaches that electrodes are insulated and insulated brushing 9 is provided between electrodes and the filters (paragraphs [0040], & [0042] – [0043]).
Regarding claim 4, Ota teaches that the honeycomb filter 15 comprises metal (paragraph [0102]). 
Regarding claim 6, Ota teaches that the electrodes can have configuration of wire-plate (Figure 9, paragraph [0075]).
Regarding claim 7, Ota teaches an outlet (Figures 1-20)
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al (PG-PUB US 2014/205495) as applied to claims 1 and 8 above, and further in view of Wennerstrom (PG-PUB US 2016/0332170).
Regarding claims 5 and 13, Ota teaches that the filter may comprises dielectric material for dielectric polarizing (paragraphs [0045] & [0102]), but does not specifically teach the filter comprising polypropylene material. However, Wennerstrom discloses an air cleaning device. Wennerstrom teaches that the air cleaning device an ionizing unit 3 and a separating unit 6 having a filter 7 comprising polypropylene material (paragraphs [0016] & [0028]). Wennerstrom further indicates that a filter comprising polypropylene material can induce dielectric polarization. Therefore, it would be obvious for one having ordinary skill in the art to utilize a filter having polypropylene material as suggested by Wennerstrom in order to easily induce dielectric polarization for effectively treat air stream within the device of Ota.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/229164 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprising substantially the same elements as that the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Ota teaches the newly added limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795